DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 10/12/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 12, 14-15, 20-30 are currently pending.
4.	Claims 12, 14-15, 20-30 are previously presented.
5.	Claim 1-11, 13 and 16-19 are cancelled.

Response to Arguments
                                           Response: Claim Objections
6.    Applicants argue:
“Claim 14 is objected to because of the following informalities: In claim 14, the claim language is repeated where it states “the VDD signal extends for a plurality of cycles”. The Examiner will consider the claim language to state “wherein the low portion of the power signal (VDD) extends for a plurality of cycles, while the VDD2 changes”. Appropriate correction is required.
Applicant has amended claim 14 and the rejection should be withdrawn.” (Remarks: page 6)

7.    Examiner Response:
The examiner respectfully disagrees.  The claim language for claim 14 hasn’t been amended.  The claim language that states “the VDD signal extends for a plurality of cycles” is still repeated within the claim.  The objection is being maintained.
                                           Response: 35 U.S.C.  § 103
8.    Applicants argue:
“With respect to the limitation “generating, by the transformation logic circuit, an updated power signal (VDD2) from the VDD, wherein the VDD and the VDD2 are power signals that provide power,” the Office Action states at pg. 7, “The examiner considers the signals being sent from logic 111 to be the updated signal (VDD2), since based on the output of the logic 111 the latch circuit changes. The examiner notes that the claim language states that the VDD2 is from the VDD and the signals that are being sent to the latch circuits are power signal that are from VDD.”
Applicant disagrees with this characterization. It is quite clear that the output of the logic 100 is “data.” In addition, the “data” that is output of the latch can include either a logic “0” or “1.” Therefore, it is unclear how “data” that is output from the logic 111 is the update “power signal” (VDD2) from an initial power signal VDD as claimed. Also, the Examiner simply states that “claim language states that the VDD2 is from the VDD and the signals that are being to the latch circuits are power signal that are from VDD,” without providing any mapping of to this claimed feature. The Office Action fails to provide a citation, in the Huston reference or any other reference, for an updated power signal VDD2 that is from the power signal VDD as claimed.
Therefore, the Office Action fails to reject each and every limitation of the claims and rejection should be withdraw.” (Remarks: pages 8-9)



9.    Examiner Response:
The examiner notes that logic 111 in Fig. 1 of the Huston et al. reference sends out signals to the latch circuits, see Col. 3 lines 5-7, “In operation, when the first region is powered, etc.” and Fig. 1 item 111 of the Huston et al. reference.  The Examiner considers the logic 111 in Fig. 1 to be the transformation logic circuit, since based on the status of the VDD, it sends out a signal (data) to the latch circuits that represents the status of the VDD. The examiner also notes that the claim language states that the VDD2 is from the VDD and the signals that are being sent to the latch circuits are power signals that are from VDD.  Therefore, the examiner considers the signals being sent from logic 111 to be the updated signal (VDD2), since based on the output of the logic 111 the latch circuits changes, see Col. 3 lines 5-7, “In operation, when the first region is powered, etc.”, Col. 3 lines 14-28, “However, when the power is turned off, etc.”, Col. 4 lines 4-6, “When the latch circuit 200 determines that the, etc.”, Figs. 1 and 2B of the Huston et al. reference.

10.    Applicants argue:
“With respect to the limitation “wherein the low portion of the VDD2 is a shorter duration than the low portion of the VDD,” the Office Action at pg. 11 further cites to the “Learnabout electronics” reference.
However, the Office Action again points to a “data” signal (D) and an output “data” signal (Q) and alleges these data signals are “power signals” as claimed. There is no rationale that is provided of why or how a power signal can be arbitrarily interpreted as a data signal.
The Office Action states on pg. 11 that D and Q in FIG. 5.3.5 of the “Learnabout electronics” reference are interpreted as VDD and VDD2. However, this position is overly broad (Remarks: page 9)

11.    Examiner Response:
The examiner first notes that the Learnabout electronics reference was used to reject a limitation of independent claims 12 and 20.  On Pg. 3, Timing Diagram, 1st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.” and Fig. 5.3.5 of the Learnabout electronics reference, it can be seen in Fig. 5.3.5 that the Q input has a low state that is a shorter duration than the D input.  The examiner considers the D and Q shown in Fig. 5.3.5 of the Learnabout electronics reference, to be the VDD and VDD2, since the input to the flip-flop has a low and/or high state which is result of the voltage setting for flip-flop.  Also, the flip-flop used in this shown above of the Learnabout electronics reference is an Edge triggered D type flip-flop.  In paragraph [0052] of the specification, it states that latch can be a classical positive-edge-triggered D flip-flop (latch).  It would be obvious to a person of ordinary skill in the art to modify the teachings of Huston et al. reference that has latch circuits that includes latches that produce results based on a voltage setting to incorporate the VDD2 including a low portion that extends one cycle that corresponds to a first down cycle in the low portion of the VDD and where the low portion of the VDD2 has a shorter duration than the low portion of the VDD as taught by the Learnabout electronics reference.
12.    Applicants argue:
	“With respect to the limitation “wherein the plurality of random generation logic
circuits receives the VDD2 from the transformation logic circuit to generate a random value” the Office Action at pgs. 8, 9 relies on the Huston reference.
The Office Action states, “When the latch circuit 200 etc., However, when the
VDD signal is low, etc.” and further states “The examiner considers the random generation logic to be inherent in the Huston et al. reference, since the latches are within latch circuits that produce pseudo random values when the VDD is low.”
However, the VDD signal is the VDD signal that is provided to the first regions
110 as discussed in Huston at col. Il. 14-18. The Examiner previously states the output of the logic 111 is the VDD2 signal that controls the random number generation. But the
Huston reference makes it very clear that it is the VDD that controls the generation of the
random output pseudo-random numbers and not the broadly interpreted VDD2 signal.
The Huston reference states, “However, when the power is turned off to the first regions
110 (VDD=0), the latch circuits 112 are configured to output pseudo-random numbers to the fence circuits 124” (see col. ll. 14-18). It is clear, VDD is the power signal that controls the generation of the output pseudo-random numbers.

    PNG
    media_image1.png
    240
    441
    media_image1.png
    Greyscale

As shown above, it is the VDD that controls the random number generation and not the output of the logic 111 as alleged in the Office Action.” (Remarks: page 9)

13.    Examiner Response:
	As stated above in section 9 of the current office action, based on the status of the VDD, logic 111 sends out a signal (data) to the latch circuits that represents the status of the VDD.  
Also stated above in section 9 of the current office action, the claim language states that the VDD2 is from the VDD and the signals that are being sent to the latch circuits are power signals that are from VDD.  Therefore, the examiner considers the signals being sent from logic 111 to be the updated signal (VDD2), since based on the output of the logic 111 the latch circuits changes.  Further, the latch circuits includes a plurality of latches, where if the VDD is low, the latch circuit outputs a pseudo-random value, see Col.4 lines 4-13 “When the latch circuit 200 determines, etc.”, Col. 5 lines 10-15 “However, when the VDD signal is low, etc.” of the Huston et al. reference. In paragraph [0058] of the specification, it states that latch 440 of Fig. 4 includes an integrated random generation logic 430 that provides a random value during down cycle times, etc.  The examiner considers the random generation logic to be inherent in the Huston et 

Claim Objections
14.	Claim 14 is objected to because of the following informalities:  In claim 14, the claim language is repeated where it states “the VDD signal extends for a plurality of cycles”.  The examiner will consider the claim language to state “wherein the low portion of the power signal (VDD) extends for a plurality of cycles, while the VDD2 changes”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 12, 14-15, 20-24 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston et al. (U.S. Patent 8,826,206) (from IDS dated 9/27/16) in view of Matsuda (U.S. PGPub 2017/0366089) in further view of Wang et al. (U.S. Patent 8,516,422) in further view of online reference Learnabout electronics Digital Electronics, written by Learnabout electronics.

With respect to claim 12, Huston et al. discloses “A computer implemented method for increasing performance when modeling random latch values” as [Huston et al. (Abstract, Col. 2 lines 37-43, “Turning now to Fig. 1, an electronic circuit 100, etc.”)];
“providing, using a power management logic circuit, a power signal (VDD) that comprises a high portion and a low portion” as [Huston et al. (Col. 2 lines 61- Col. 3 lines 1-4, “The second region 120 also includes, etc.”)] Examiner’s interpretation: The Examiner considers the power signal VDD having a value of 1 and 0 to be high portion and low portion, since the power is turned on when the VDD is 1 and turned off when VDD is 0.  Also, when the latch circuit determines that the voltage signal is high, a normal latch output signal is generated.  When the latch circuit determines the voltage is state is low, a pseudo-random value is generated; 
“receiving, at a transformation logic circuit, the VDD from the power management logic” as [Huston et al. (Col. 3 lines 5-7, “In operation, when the first region is powered, etc.”, Fig. 1 item 111)] Examiner’s interpretation: The Examiner considers the logic 111 in Fig. 1 to be the transformation logic circuit, since based on the status of the VDD, it sends out a signal (data) to the latch circuits that represents the status of the VDD;
“generating, by the transformation logic circuit, an updated power signal (VDD2) from the VDD, wherein the VDD and the VDD2 are power signals that provide power” as [Huston et Examiner’s interpretation: The examiner considers the signals being sent from logic 111 to be the updated signal (VDD2), since based on the output of the logic 111 the latch circuits changes.  The examiner notes that the claim language states that the VDD2 is from the VDD and the signals that are being to the latch circuits are power signals that are from VDD;
“outputting, by the transformation logic, the updated signal (VDD2)” as [Huston et al. (Col. 3 lines 5-7, “In operation, when the first region is powered, etc.”, Col. 3 lines 14-28, “However, when the power is turned off, etc.”, Fig. 1)] Examiner’s interpretation: The examiner considers the signals being sent from logic 111 to be the updated signal (VDD2), since based on the output of the logic 111 the latch circuits changes;
“wherein the VDD2 is a different power signal than the VDD” as [Huston et al. (Col. 3 lines 5-7, “In operation, when the first region is powered, etc.”, Col. 3 lines 14-28, “However, when the power is turned off, etc.”, Fig. 1)] Examiner’s interpretation: The examiner considers the signals being sent from logic 111 to be the updated signal (VDD2), since based on the output of the logic 111 the latch circuits changes.  The power signal that enters logic 111 is not the same signal since the output of the logic 111 changes the latch circuits;
“and receiving the VDD2 from the transformation logic at a plurality of pairs of latches connected to the transformation logic” “and receiving the VDD2 at a plurality of pairs latches connected to the transformation logic” as [Huston et al. (Col. 2 lines 44-47, “The first region 110 includes logic 111, etc.”, Col. 5 lines 10-15, “However, when the VDD signal, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 1, 2B and 3)] Examiner’s interpretation: 
“and generating, using a plurality of random generation logic integrated respectively into the plurality of pairs of latches, a plurality of respective random values for the one cycle that VDD2 is low, wherein the plurality of random generation logic receives the VDD2 from the transformation logic to generate a random value” as [Huston et al. (Col.4 lines 4-13 “When the latch circuit 200 determines, etc.”, Col. 5 lines 10-15 “However, when the VDD signal is low, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 2B and 3)] Examiner’s interpretation: The examiner considers the random generation logic to be inherent in the Huston et al. reference, since the latches are within latch circuits that produce pseudo random values when the VDD is low;
“and storing, using the plurality of pairs of latches the plurality of random values” as [Huston et al. (Col. 6 32-38, “Fig. 6 illustrates a flow diagram, etc.”)] Examiner’s interpretation: The pseudo-random values is transmitted from the latch circuit to another region of the electrical circuit. To transmit the pseudo-random values from the latch circuits, the pseudo-random values would have to be stored;
While Huston et al. teaches having the VDD at a low state (portion), Huston et al. does not explicitly disclose “wherein the low portion extends for a plurality of cycles”
Matsuda discloses “wherein the low portion extends for a plurality of cycles” as [Matsuda (paragraph [0079], Fig. 7)] Examiner’s interpretation: The examiner considers the 
Huston et al. and Matsuda are analogous art because they are from the same field endeavor of analyzing the power of a circuit;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Huston et al. of having a power signal (VDD) at a low state by incorporating wherein the low portion extends for a plurality of cycles as taught by Matsuda for the purpose of controlling a power supply which generates and outputs a driving pulse to control on and off of a switching element.
The motivation for doing so would have been because Matsuda teaches that by controlling a power supply which generates and outputs a driving pulse to control on and off of a switching element, the switching of frequency control characteristics can be changed with settings from outside more easily as well as the switching of the frequency can be changed to cope with noise (Matsuda (paragraph [0007]).
While the combination of Huston et al. and Matsuda teaches generating, by the transformation logic circuit, an updated power signal (VDD2) from the VDD, where the VDD and VDD2 are power signals that provide power, Huston et al. and Matsuda do not explicitly disclose “and the VDD and the VDD2 have overlapping high portions of the power signals”
Wang et al. discloses “and the VDD and the VDD2 have overlapping high portions of the power signals” as [Wang et al. (Col. 11 lines 17-30, “Fig. 8 shows an example table that describe, etc.”, Fig. 8)] Examiner’s interpretation: As shown in Fig. 8 of the Wang et al. reference, the power domains have portions where they’re ON at the same time, which demonstrates that there is an overlap of a high portion of the VDD and the VDD2;

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Huston et al. and Matsuda of generating, by the transformation logic circuit, an updated power signal (VDD2) from the VDD by incorporating and the VDD and the VDD2 have overlapping high portions of the power signals as taught by Wang et al. for the purpose of designing and verifying an integrated circuit design.
The motivation for doing so would have been because Wang et al. teaches that by having multiple power domains within a circuit design, where the multiple power modes correspond to different combinations of on/off states of the power domains, the ability to identify the behavior of the power domains of the circuit design can be accomplished (Wang et al. (Abstract).
While the combination of Huston et al., Matsuda and Wang et al. teaches the VDD and the VDD2 have overlapping high portions of the power signals, Huston et al., Matsuda and Wang et al. do not explicitly disclose “wherein the VDD2 includes a low portion that extends one cycle that corresponds to a first down cycle in the low portion of the VDD; wherein the low portion of the VDD2 is a shorter duration than the low portion of the VDD”
Learnabout electronics discloses “wherein the VDD2 includes a low portion that extends one cycle that corresponds to a first down cycle in the low portion of the VDD” as [Learnabout electronics (Pg. 3, Timing Diagram, 1st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: The examiner considers the D and Q shown in Fig. 5.3.5 of the Learnabout electronics reference, to be the VDD and VDD2, since the input to the flip-flop has a low and/or high state which is result of the voltage setting for flip-flop; 
st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: As shown in Fig. 5.3.5 of the Learnabout electronics reference, the Q input has a low state that is a shorter duration than the D input.  The examiner considers the D and Q shown in Fig. 5.3.5 of the Learnabout electronics reference, to be the VDD and VDD2, since the input to the flip-flop has a low and/or high state which is result of the voltage setting for flip-flop; 
Huston et al., Matsuda, Wang et al. and Learnabout electronics are analogous art because they are from the same field endeavor of analyzing the power of a circuit;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Huston et al., Matsuda and Wang et al. of having VDD and the VDD2 have overlapping high portions of the power signals by incorporating wherein the VDD2 includes a low portion that extends one cycle that corresponds to a first down cycle in the low portion of the VDD; wherein the low portion of the VDD2 is a shorter duration than the low portion of the VDD as taught by Learnabout electronics for the purpose of illustrating the action of a positive edge triggered device.
The motivation for doing so would have been because Learnabout electronics teaches that by determining the high and low portions of the D and Q inputs, where Q depends on D, the ability to analyze the state of the output power signals can be accomplished (Learnabout electronics (Pg. 3, Edge triggered D Type Flip-flop Summary).

With respect to claim 14, Huston et al., Matsuda, Wang et al. and Learnabout electronics discloses the method of claim 12 above, and Learnabout electronics discloses st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: As shown in Fig. 5.3.5 of the Learnabout electronics, the D input has a low state for a plurality of cycles, and the Q input has a low state that changes where the D input is still in the low state.  The examiner considers the D and Q shown in Fig. 5.3.5 of the Learnabout electronics reference, to be the VDD and VDD2, since the input to the flip-flop has a low and/or high state which is result of the voltage setting for flip-flop; 

With respect to claim 15, Huston et al., Matsuda, Wang et al. and Learnabout electronics discloses the method of claim 12 above, and Learnabout electronics discloses “wherein the VDD2 that includes the low portion extends for one cycle corresponds to a first down cycle in the low portion of the VDD” as [Learnabout electronics (Pg. 3, Timing Diagram, 1st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: As shown in Fig. 5.3.5 of the Learnabout electronics, the Q input has a low state that is includes a low state that extends for one cycle that corresponds to the first down cycle of the D input;

With respect to claim 20, Huston et al. discloses “A computer implemented method for increasing performance when modeling random latch values” as [Huston et al. (Abstract, Col. 2 lines 37-43, “Turning now to Fig. 1, an electronic circuit 100, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 12 above and is rejected using the same teachings.
With respect to claim 21, Huston et al., Matsuda, Wang et al. and Learnabout electronics discloses the system of claim 20 above, and Huston et al. discloses “wherein the latch is further connected to a random generation logic circuit” as [Huston et al. (Col.4 lines 4-13 “When the latch circuit 200 determines, etc.”, Col. 5 lines 10-15 “However, when the VDD signal is low, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 2B and 3)] Examiner’s interpretation: The examiner considers the random generation logic to be inherent in the Huston et al. reference, since the latches are within latch circuits that produce pseudo random values when the VDD is low;
“wherein the random generation logic circuit generates a random value for the one cycle that VDD2 is low” as [Huston et al. (Col.4 lines 4-13 “When the latch circuit 200 determines, etc.”, Col. 5 lines 10-15 “However, when the VDD signal is low, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 2B and 3)];
“and wherein the random value (D) is stored by the latch” as [Huston et al. (Col. 6 32-38, “Fig. 6 illustrates a flow diagram, etc.”)] Examiner’s interpretation: The pseudo-random values is transmitted from the latch circuit to another region of the electrical circuit. To transmit the pseudo-random values from the latch circuits, the pseudo-random values would have to be stored;

With respect to claim 22, Huston et al., Matsuda, Wang et al. and Learnabout electronics discloses the system of claim 20 above, and Huston et al. discloses “a plurality of latches connected to the transformation logic circuit” as [Huston et al. (Col. 2 lines 44-47, “The first region 110 includes logic 111, etc.”, Col. 5 lines 10-15, “However, when the VDD signal, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 1, 2B and 3)] Examiner’s interpretation: As shown in Fig. 1 of the Huston et al. reference, the logic (item 111) and the latch circuits are connected.  The plurality of latches are within the latch circuits as shown in Fig. 3;
“and a plurality of random generation logic circuits, wherein each of the plurality of random generation logic circuits is connected to one of the plurality of latches.” as [Huston et al. (Col.4 lines 4-13 “When the latch circuit 200 determines, etc.”, Col. 5 lines 10-15 “However, when the VDD signal is low, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 2B and 3)] Examiner’s interpretation: The examiner considers the random generation logic to be inherent in the Huston et al. reference, since the latches are within latch circuits that produce pseudo random values when the VDD is low;

With respect to claim 23, Huston et al., Matsuda, Wang et al. and Learnabout electronics discloses the system of claim 20 above, and Learnabout electronics discloses “wherein the low portion of the power signal (VDD) extends for a plurality of cycles.” as [Learnabout electronics (Pg. 3, Timing Diagram, 1st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: As shown in Fig. 5.3.5 of the Learnabout electronics, the D input has a low state for a plurality of cycles, and the Q input has a low state that changes where the D input is still in the low state;

With respect to claim 24, Huston et al., Matsuda, Wang et al. and Learnabout electronics discloses the system of claim 23 above, and Learnabout electronics further discloses “wherein the VDD2 that includes the low portion extends for one cycle corresponds to a first down cycle in the low portion of the VDD.” as [Learnabout electronics (Pg. 3, Timing Diagram, st – 3rd paragraph, “The ‘Edge triggered D type flip-flop, etc.”, Fig. 5.3.5)] Examiner’s interpretation: As shown in Fig. 5.3.5 of the Learnabout electronics, the Q input has a low state that is includes a low state that extends for one cycle that corresponds to the first down cycle of the D input;

With respect to claim 29, Huston et al., Matsuda, Wang et al. and Learnabout electronics discloses the system of claim 22 above, and Huston et al. further discloses “wherein the transformation logic circuit provided the VDD2 to the plurality of latches and the plurality of random generation logic circuits.” as [Huston et al. (Col. 3 lines 5-13, “In operation, when the first region is powered, etc.”, Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Huston et al. reference, a power signal that is sent from logic 111 to the latch circuits 112.  The examiner considers the power signal being sent from logic 111, to be the VDD2, since based on the output of the logic 111 the latch circuits changes;

With respect to claim 30, Huston et al., Matsuda, Wang et al. and Learnabout electronics discloses the system of claim 20 above, and Huston et al. further discloses “wherein the random generation logic circuits generate a pseudo random value for each cycle that an input signal is low.” as [Huston et al. (Col. 3 lines 14-28, “However, when the power is turned off, etc.”)];

16.	Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston et al. (U.S. Patent 8,826,206) (from IDS dated 9/27/16), Matsuda (U.S. PGPub 2017/0366089), Wang .

With respect to claim 25, Huston et al., Matsuda, Wang et al. and Learnabout electronics discloses the system of claim 20 above.
While the combination of Huston et al., Matsuda, Wang et al. and Learnabout electronics teaches having a latch that can receive a signal from the latch circuits (random generation logic), Huston et al., Matsuda, Wang et al. and Learnabout electronics do not explicitly disclose “wherein the latch is one selected from a group consisting of a simple set-reset latch, a gated latch with conditional transparency, a D flip-flop, a T flip-flop, and a JK flip-flop”
Shadie et al. discloses “wherein the latch is one selected from a group consisting of a simple set-reset latch, a gated latch with conditional transparency, a D flip-flop, a T flip-flop, and a JK flip-flop.” as [Shadie et al. (paragraph [0183])];
Huston et al., Matsuda, Wang et al., Learnabout electronics and Shadie et al. are analogous art because they are from the same field endeavor of analyzing the power of a circuit;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Huston et al., Matsuda, Wang et al. and Learnabout electronics of having a latch that can receive a signal from the latch circuits by incorporating wherein the latch is one selected from a group consisting of a simple set-reset latch, a gated latch with conditional transparency, a D flip-flop, a T flip-flop, and a JK flip-flop as taught by Shadie et al. for the purpose of detecting a fault;
The motivation for doing so would have been because Shadie et al. teaches that by having a fault mitigation integrated circuit (IC), which includes one or more latches, the need to have 

With respect to claim 26, the combination of Huston et al., Matsuda, Wang et al., Learnabout electronics and Shadie et al. discloses the system of claim 25 above, and Shadie et al. further discloses “wherein the simple set-reset latch is one selected from a group consisting of a SR NOR latch, a SR NAND latch, a SR AND-OR latch, and a JK latch.” as [Shadie et al. (paragraph [0183])];

With respect to claim 27, the combination of Huston et al., Matsuda, Wang et al., Learnabout electronics and Shadie et al. discloses the system of claim 25 above, and Shadie et al. further discloses “wherein the gated latch with conditional transparency is one selected from a group consisting of a gated SR latch, a gated D latch, and an Earle latch.” as [Shadie et al. (paragraph [0183])];

17.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston et al. (U.S. Patent 8,826,206) (from IDS dated 9/27/16), Matsuda (U.S. PGPub 2017/0366089), Wang et al. (U.S. Patent 8,516,422), online reference Learnabout electronics Digital Electronics, written by Learnabout electronics, Shadie et al. (U.S. PGPub 2016/0375209) in view of Lin et al. (U.S. PGPub 2005/0077926).

With respect to claim 28, the combination of Huston et al., Matsuda, Wang et al., Learnabout electronics and Shadie et al. discloses the system of claim 25 above.

Lin et al. discloses “wherein the D flip-flop is selected from a group consisting of a classical positive-edge-triggered D flip-flop, a master-slave edge-triggered D flip-flop, and an Edge-triggered dynamic D storage element.” as [Lin et al. (paragraph [0010])];
Huston et al., Matsuda, Wang et al., Learnabout electronics, Shadie et al. and Lin et al. are analogous art because they are from the same field endeavor of analyzing signals of a circuit;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Huston et al., Matsuda, Wang et al., Learnabout electronics and Shadie et al. of having a latch being selected from a group consisting of a D flip-flop by incorporating wherein the D flip-flop is selected from a group consisting of a classical positive-edge-triggered D flip-flop, a master-slave edge-triggered D flip-flop, and an Edge-triggered dynamic D storage element as taught by Lin et al. for the purpose of switching clock signals.
The motivation for doing so would have been because Lin et al. teaches that by having a signal switching circuit, the ability to maintain a stable signal output at the moment of signal switching can be accomplished (Lin et al. (paragraph [0007]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147